Citation Nr: 1511680	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  12-20 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for pes planus.  

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for bilateral leg disability, to include as secondary to flat feet.

4.  Entitlement to a compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty with the United States Army from January 1977 to July 1984. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.  The Veteran testified at a videoconference Board hearing that was held in January 2015, before the undersigned Veterans Law Judge at the St Petersburg RO.  The transcript from that hearing is of record.  

The issue of service connection for pes planus has been recharacterized as a petition to reopen for new and material evidence.  38 C.F.R. § 3.156.  In June 2010, after reopening the claim, the RO denied service connection for pes planus with pronation on the merits.  However, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, despite the RO's finding that sufficient new and material evidence has been received, the Board is bound to decide the threshold issue of whether the previously denied pes planus claim ought to be reopened before addressing the merits of the claim.  Id.  The discussion of whether new and material evidence has been received is contained in the body of the decision below.  

As will be discussed further below, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for pes planus with pronation has been received.  The Board is granting this aspect of the Veteran's appeal.  The reopened claim for service connection for pes planus as well as claims for service connection for a bilateral leg condition and a compensable rating for service-connected hearing loss are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for pes planus with pronation of both feet was denied by the Board in October 1985. 

2.  An unappealed March 2004 rating action affirmed the denial of service connection for pes planus on the basis that new and material evidence had not been submitted to reopen the claim; no new and material evidence pertinent to this claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.

3.  Evidence received since the March 2004 rating decision is new and raises a reasonable possibility of substantiating the underlying claim of service connection for pes planus. 


CONCLUSION OF LAW

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for pes planus.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  The VCAA applies in the instant case.  With regard to the claim to reopen, the Board is granting in full the benefit sought on appeal.  Thus, without deciding that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  As noted in the Introduction, the pes planus disability is addressed further in the Remand portion of this decision.


Law and Analysis

The RO originally denied service connection for pes planus in February 1985 on the basis that it existed prior to service and there was no evidence to show any aggravation of the preexisting condition.  The Board denied the claim in October 1985.  The Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014). 

In a subsequent decision dated in March 2004, the RO affirmed the denial of service connection for pes planus on the basis that new and material evidence had not been submitted.  The Veteran did not appeal this adverse determination, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2014).  

In 2009, the Veteran sought to reopen the claim.  The current appeal arises from the RO's June 2010 rating decision that continued the previous denial of service connection for pes planus after reopening the claim.  As noted above, regardless of the RO's actions, the Board must still determine whether new and material evidence has been received in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  

When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Also, if VA finds that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., at 117.

The evidence of record in March 2004 consisted of service treatment records, which showed that at the time of the Veteran's entry examination, pes planus, mild, first degree, asymptomatic was noted.  The remaining records show he was treated for foot problems beginning in May 1978 and was placed on a permanent profile for flat feet in May 1983.  As noted previously, in denying the Veteran's claim, the RO basically found that there was no evidence to show that the Veteran's pes planus condition, which existed prior to service, was aggravated by his military service.

Since the March 2004 rating decision, newly-received evidence includes the Veteran's hearing testimony that he was asymptomatic prior to military service and that as a result of his duties as an infantryman, his feet were aggravated by walking, marching, and running.  He was given arch supports which resolved his symptoms for a while, but he continued to have problems.  He was later placed on permanent profile and subsequently reclassified as a truck driver.  The Veteran testified that during service his foot problems had deteriorated to the point where he was not considered suitable for retention and thus was unable to reenlist.  The Veteran also testified that following service he has received cortisone shots and continues to wears orthotic inserts.  See January 2015 hearing transcript, pages 7-10.  

In this case, the evidence is new, in the sense that it was not of record when the RO last adjudicated the claim.  Moreover, the Veteran's recent competent and credible testimony is also material because it provides a greater insight to the types of symptoms he was experiencing as a result of his military activities as well as the fluctuation in the severity of symptoms he experienced and the continuation of those symptoms since active duty.  In other words, he is competent to report ongoing foot problems since they are within the realm of lay experience and observation.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Per the criteria of Shade, the new evidence is material, and thus sufficient, to reopen the previously denied claim.  

Accordingly, the claim is reopened.  38 U.S.C.A. § 5108.  However, rather than immediately readjudicating the claim on its underlying merits, the Board finds that a remand is necessary for further development.

	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, the claim for service connection for pes planus is reopened, and to this extent only, the appeal is granted.


REMAND

In light of the Board's finding that the previously denied claim for service connection for pes planus is reopened, the underlying issue must be considered on a de novo basis.  After review of the record, the Board finds that additional evidentiary development is necessary before a decision can be reached on the merits.

At his January 2015 hearing, the Veteran testified that his pes planus was asymptomatic prior to service and he was deemed medically qualified for service.  However his feet became symptomatic as a result of his duties as an infantryman.  The Veteran then testified that during service his feet worsened to the point that he was placed on permanent profile and reclassified as a truck driver.

Of record is an April 2010 VA examination report in which the examiner concluded that the Veteran's preexisting pes planus was not permanently aggravated by military service.  Unfortunately, this medical opinion is inadequate as the VA examiner based his opinion primarily on the fact that the Veteran has been denied twice in the past for the same claim in 1984 and in 2004.  He went on to note that the Veteran's recent podiatry note and VA records indicated current/ongoing treatment for pes planus, so there is no new evidence to establish that his pre-military bilateral flat feet were aggravated by his military service.

The examiner's statements that that the Veteran's claim had already been denied and that there is no new evidence to establish that his pre-military bilateral flat feet were aggravated by his military service do not constitute satisfactory explanations for the opinion offered.  This rationale, although consistent with the evidence of record (as the Veteran's claim was denied by the Board in October 1985 and by the RO in March 2004), is insufficient, particularly in the face of in-service findings that show the Veteran's pes planus was considered significant enough to warrant a permanent profile and MOS reclassification.  In this case, the VA examiner should have addressed whether the permanent profile is more accurately described as a temporary exacerbation or flare of symptoms, or whether it represents a permanent worsening of the flat feet during service beyond the normal progression.  

The Veteran's claim for service connection for his bilateral leg disability (to include as secondary to pes planus) is inextricably intertwined with his claim for service connection for pes planus.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  To that end, the VA examiner assigned to examine the Veteran's pes planus disability should also offer an opinion as to the probability that the Veteran suffers from a bilateral leg disability that is secondary to pes planus, or, whether or not this condition manifested during, or as a direct result of, active military service.

Finally, the Veteran also contends that his service-connected bilateral hearing loss is more disabling than the current evaluation reflects.  

Review of the record reveals that the Veteran has not been afforded a pertinent VA audio examination since May 2010, almost five years ago.  As there may have been significant changes in the service-connected hearing loss since then, and to ensure that the Veteran's own complaints are sufficiently considered by a VA examiner, the Board finds that a more contemporaneous examination is needed.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

In addition, any ongoing VA and/or private clinical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veterans Benefits Management System (VBMS) file copies of all clinical records, both VA and non-VA, pertaining to treatment of the Veteran that are not already in the claims file.  Provide him with the necessary forms for release of any private treatment records identified.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the file.  

2.  Then, arrange an appropriate VA orthopedic examination to determine the nature and etiology of his pes planus and any bilateral leg disability found to be present by an examiner other than the one who conducted the April 2010 examination.  The claims file must be made available to the examiner, and a notation that this record review took place should be included in the evaluation report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (e.g., X-rays) should be performed, and the examiner should review such results prior to completing the report.  

The examiner should then provide an opinion as to whether there is clear and unmistakable evidence that the Veteran's preexisting pes planus was not aggravated during his period of active service beyond its natural progression.  A complete and thorough rationale for the opinion should be provided.  In providing this opinion, the examiner is asked to address the Veteran's documented treatment for foot complaints during service and discuss the likelihood that these episodes (particularly the permanent profile) are more reflective of temporary exacerbations or flare of symptoms, or whether they represent a permanent worsening of the flat feet beyond the normal progression.  In other words, the VA examiner should provide a rationale as to why the permanent profile during service, did not represent a permanent worsening beyond the natural progression of the condition.

In addition to carefully considering the objective medical findings in the service treatment records, the examiner should also consider all post-service treatment including, but not limited to the April 2010 VA examination report.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports (lay observations) must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide the medical reasons for doing so.

If it is found that the Veteran's pes planus was aggravated beyond the natural progression, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that his current pes planus is related to the aggravation of his pes planus in service.

If it is found that the Veteran's pes planus is as a result of his military service, the examiner should then address the question of whether it is it at least as likely as not, (i.e., a 50 percent probability or greater) that the Veteran has current bilateral leg disability that is caused or aggravated by his pes planus.  If aggravation is found, the examiner should identify the baseline level of severity of the bilateral leg disability to the extent possible.  In other words, he or she should try to quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  If no aggravation is found, the examiner should specifically indicate so and explain why that is. 

Note: The term "aggravated" refers to a permanent worsening of the underlying condition, rather than temporary or intermittent flare-ups of symptoms which resolve with return to the baseline level of disability. 

With regard to the bilateral leg disability, if no causation or aggravation is found then provide an opinion to whether it is at least as likely as not, (i.e., a 50 percent probability or greater) that any diagnosed bilateral leg disability is traceable to any incidents, symptoms, or treatment that the Veteran experienced or manifested during service or are in any other way causally related to his military service.  

All opinions must include a complete rationale.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Then, schedule the Veteran for appropriate for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file must be made available to the audiologist, and a notation that this record review took place should be included in the evaluation report.  All indicated tests and studies should be performed, and the audiologist should review the results of any testing prior to completing the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  The audiologist should set forth all examination findings, together with the rationale for the comments and opinions expressed. 

The audiologist should provide numeric interpretation of the hearing tests/audiograms conducted.  He/She should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and then provide the average pure tone threshold for these four frequencies.  A Maryland CNC Test must also be administered to determine speech recognition scores.  The reported numeric values and speech recognition scores must be in conformity with the requirements of 38 C.F.R. § 4.85. 

The audiologist must also describe the effects of the Veteran's service-connected bilateral hearing loss on his occupational functioning and activities of daily living.  In doing so, he/she should indicate, whether there are exceptional or unusual circumstances, peculiar to this Veteran's hearing loss, which are not adequately captured by the rating schedule.  

4.  After the above actions are completed in compliance with the terms of this remand, if the claims are not fully granted, a supplemental statement of the case should be issued and the claims file should be returned to the Board for further consideration

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


